DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group 1 in the reply filed on 4/13/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 6-13, 16, 18 -20, and 27-28 are pending.
Claims 18-20 and 27-28 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III).
Claims 6-13 and 16 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a glucagon agonist peptide having amino acid sequence “HXQGTFTSDTSKYLDXRAAQDFVQWLMDTKK”, wherein X is Aib, and therefore the written description is not commensurate in scope with “a peptide of SEQ ID NO: 63 comprising amino acid sequence “His-Xaa2-Gln-Gly-Thr-Phe-Thr-Ser-Asp-Xaa10-Ser-Xaa12 Tyr-Leu-Asp-Xaa16-Arg-Ala-Ala- Xaa20-Asp-Phe-Val-Xaa24-Xaa25-Xaa26-Xaa27-Xaa28-Xaa29-Lys-Xaa31” which comprises a combination of 12 amino acid substitutions or about 38% of whole peptide.
The specification on pg.17-20 (Table 1), discloses GCG receptor/GLP-1 receptor co-agonist. A total of 61 peptides are disclosed with either a single or two amino acid substation combinations. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
DiMarchi et al (US Pat. No. 9,156,902) teach glucagon/GLP-1 receptor co-agonists and teach pegylating the peptide to increase the half-life of said agonists (col. 41-42). They teach making a fusion with antibody Fc (col. 39-40). They teach glucagon/GLP-1 receptor co-agonists of SEQ ID NO: 12-17 (Table2). The amino acid sequence of SEQ ID NO: 16 taught by DiMarchi et al has > 90% sequence homology but it requires Thr at position 10 as compared to Lys and has two conservative substitutions at positions 27 and 31 (see SEQ ID NO: 16 of DiMarchi et al). DiMarchi et al teaches that X2 and X16 can be Aib and the co-agonists are acylated at position 10 with gamma-Glu-gamma-Gly-C16. DiMarchi et al do not teach a genus of substitutions to represent the instantly claimed GLP-1/GCG receptor agonist of amino acid sequence of SEQ ID NO:63. The specification does not describe a sufficient number of combination of substitutions at 12 different positions to represent the genus of glucagon/GLP-1 receptor agonist as being instantly claimed. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “glucagon/GLP-1 receptor agonist” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only the glucagon/GLP-1 agonist of the elected sequence of “HXQGTFTSDTSKYLDXRAAQDFVQWLMDTKK”, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Conclusion
No claim is allowed.
It is noted that a An antibody peptide conjugate comprising an antibody having a light chain having the amino acid sequence of SEQ ID NO:64 and a heavy chain having the amino acid sequence of SEQ ID NO:65 conjugated to a peptide having the amino acid sequence of “HXQGTFTSDTSKYLDXRAAQDFVQWLMDTKK” is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646